DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0098]-[0099]. 
The most relevant prior art of Shibahara et al. (US 2016/0005167), Michelogiannakis et al. (US 2014/0310495), Liu et al.  (US 2019/0138922), and Liu et al. (Liu, S., Du, Z., Tao, J., Han, D., Luo, T., Xie, Y., ... & Chen, T. (2016, June). Cambricon: An instruction set architecture for neural networks. In 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture (ISCA) (pp. 393-405). IEEE), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. 
Shibahara et al. disclose storing data of a three-dimensional volume object as a cubic three-dimensional array in main memory but do not disclose at least storing numerical items in a group of three-dimensional arrays contained in one object of a plurality of objects across a number of slices such that at least one numerical item is stored in each of the number of slices.

Liu et al., in U.S. patent publication and the non-patent literature document cited above, disclose replacing vector register files with on-chip scratchpad memory for data-level parallelism in neural networks. However, Liu et al. does not disclose, in either document, at least storing numerical items in a group of three-dimensional arrays contained in one object of a plurality of objects across a number of slices such that at least one numerical item is stored in each of the number of slices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137